In Mandamus. On respondent’s motion to declare relator a vexatious litigator under St.Ct.Prac.R. 4.03(B). Motion granted. Richard F. Davet is found to be a vexatious litigator under S.Ct.Prac.R. 4.03(B).
It is ordered that Richard F. Davet is prohibited from continuing or instituting legal proceedings in this court without first obtaining leave. Any request for leave shall be submitted to the clerk of this court for the court’s review.
On consideration of intervening respondent’s motion to join respondent’s motion to declare relator a vexatious litigator under S.Ct.Prac.R. 4.03(B). Motion denied.